

annualepptermsandcond_image1.jpg [annualepptermsandcond_image1.jpg]
Exhibit 10.1


2020 – 2022
Executive Performance Plan
Terms and Conditions


1.
Awards: The Performance Shares will be earned on the Vesting Date (as defined
below) as determined by the Board of Directors of Kellogg Company (the “Board”),
with any unearned Performance Shares being forfeited without notice on the
Vesting Date. The performance measures are Organic Net Sales Growth and
Aggregate Operating Cash Flow over a three-year period as described in the
2020-2022 Executive Performance Plan Overview (the “Overview”).

This Executive Performance Plan (“EPP”) award will be void and will have no
force and effect if the participant is terminated, retired, on long-term
disability, on a severance leave of absence or otherwise not an active employee
on the date of grant. Notwithstanding the preceding sentence, an employee who
initially becomes eligible for this 2020-2022 Executive Performance Plan after
the grant date and during the first year of the Performance Period may receive a
prorated EPP award for the Performance Period upon vesting. In such cases the
factor for proration will be the same as the factor used for proration for a
participant for whom death, Disability or Retirement occurs during the
Performance Period.
2.
Grant Date: February 21, 2020

3.
Performance Period: The Company’s 2020-2022 fiscal years.

4.
Vesting: Performance Shares are earned and vest on the Board meeting that occurs
closest to the third anniversary of the grant date, which Board meeting shall
occur in the same calendar year as the third anniversary of the grant date,
provided the recipient remains continuously employed from the grant through such
date (the “Vesting Date”), except as otherwise provided herein.

Upon the death, Disability or Retirement of a participant prior to the Vesting
Date, Performance Shares will continue to vest and the participant will be
eligible for a prorated award upon vesting. In such cases, the factor for
proration will be calculated by dividing the total number of days in the
Performance Period by the number of days the participant was actively employed
(including weekends, holidays and vacation during the period of active
employment) during the Performance Period. For example, if a participant is
actively employed during the entire year of the first fiscal year of the
Performance Period, but retires on the first day of the second fiscal year of
the Performance Period, the pro-ration factor will be 33% calculated by dividing
days actively employed (365) by the total number of days in the Performance
Period (1,099). Participants will forfeit, without further notice and effective
as of their date of termination any




--------------------------------------------------------------------------------




unvested Performance Shares if their employment terminates prior to the Vesting
Date for any reason other than death, Disability or Retirement.
This Performance Share partially vests if your employment with Kellogg Company
or any of its subsidiaries (the “Company”) terminates because of death,
Disability (as defined in the Plan) or Retirement.  Retirement under the Plan is
the same as the participant’s defined benefit pension-based eligibility criteria
for those that receive a defined benefit pension from the Company.  If the
participant does not have a defined benefit pension from the Company, Retirement
means the participant terminates employment with the Company on or after the
participant has attained age 55 with at least five years of service with the
Company and the participant’s combined age and years of service equal at least
65.  For example, a participant who has attained age 55 and 7 months and who has
9 years and 8 months of service will have a combined age and service over 65.
5.
Non-Solicitation: As a condition for receipt of this EPP award, and in
consideration of the compensation and benefits provided pursuant to this EPP
award, the sufficiency of which is hereby acknowledged, acceptance of this EPP
award is agreement by the participant that during the participant’s active
employment and thereafter for a period of two years, the participant shall not,
without the prior written consent of the Chief Legal Officer, directly or
indirectly employ, solicit the employment of (whether as an employee officer,
director, agent, consultant or independent contractor), or otherwise encourage
to leave the Company, any person who is, or at any time during the previous year
was, an officer, director, representative, agent or employee of the Company; or
directly or indirectly, divert or take away, or attempt to divert or take away,
any customers, business or suppliers of the Company upon whom the participant
called, serviced, or solicited, or with whom the participant became acquainted
as a result of the participant’s employment with the Company.

6.
Non-Disparagement of the Company: As a condition for receipt of this EPP award,
and in consideration of the compensation and benefits provided pursuant to this
EPP award, the sufficiency of which is hereby acknowledged, acceptance of this
EPP award is agreement by the participant that during the term of the
participant’s active employment and thereafter, the participant will not engage
in any form of conduct or make any statements or representations that disparage,
portray in a negative light, or otherwise impair the reputation, goodwill or
commercial interests of the Company or its past, present and future
subsidiaries, divisions, affiliates, successors, officers, directors, attorneys,
agents and employees.

7.
Preservation of Company Confidential Information: As a condition for receipt of
this EPP award, and in consideration of the compensation and benefits provided
pursuant to this EPP award, the sufficiency of which is hereby acknowledged,
acceptance of this EPP award is agreement by the participant that the
participant will not (without first obtaining the prior written consent in each
instance from the Company) during the term of the participant’s employment and
thereafter, disclose, make commercial or other use of, give or sell to any
person, firm or corporation (other than agents or representatives of the Company
in furtherance of the participant’s duties), any information received directly
or indirectly from the Company or acquired or developed in the course of the
participant’s employment, including, by way of example only, trade secrets
(including organizational charts, employee information such as





--------------------------------------------------------------------------------




credentials, skill sets, salaries and background information), ideas,
inventions, methods, designs, formulas, systems, improvements, prices,
discounts, business affairs, products, product specifications, manufacturing
processes, data and know-how and technical information of any kind whatsoever
unless such information has been publicly disclosed by authorized officials of
the Company.
8.
Change of Control: Notwithstanding the above, in the event of a Change of
Control, all Performance Shares will fully vest immediately as of the Change of
Control and will be considered fully earned and will be payable at target as
promptly as practicable following the Change of Control if the awards have not
been assumed or replaced by a Substitute Award, as defined below. The
Compensation and Talent Management Committee of the Board of Directors of
Kellogg Company (the “Committee”) may adjust the Performance Shares earned to
the extent the Organic Net Sales Growth and Aggregate Operating Cash Flow at
that date exceeds the target specified in the Overview, but in no case will the
Performance Shares earned be less than the target.

An award will qualify as a Substitute Award (“Substitute Award”) if it is
assumed by a successor corporation, affiliate thereof, person or other entity,
or replaced with awards that, solely in the discretionary judgment of the
Committee, preserves the existing value of the outstanding Performance Shares at
the time of the Change of Control and provide vesting, payout terms, performance
goals and performance period, as applicable, that are at least as favorable to
participants as vesting, payout terms, performance goals and performance period
applicable to the Performance Shares (including the terms and conditions that
would apply in the event of a subsequent Change of Control).
If and to the extent that Performance Shares are assumed by the successor
corporation (or affiliate, person or other entity thereto) or are replaced with
Substitute Awards, then all such Substitute Awards shall remain outstanding and
be governed by their respective terms and the provisions of the applicable plan.
If the Performance Shares are assumed or replaced with a Substitute Award and
the participant’s employment with the Company is thereafter terminated by (i)
the Company or successor, as the case may be, for any reason other than cause;
or (ii) a participant eligible to participate in the Kellogg Company Change of
Control Severance Policy for Key Executives, for Good Reason (as defined in that
Policy), in each case, within the two-year period commencing on the date of the
Change of Control, all Substitute Awards for that Participant will fully vest
immediately as of the date of the participant’s termination and will be
considered fully earned and will be payable at target promptly as practicable
following the termination of employment.
9.
Settlement: As soon as administratively possible after the Vesting Date, or the
Change in Control, whichever is applicable, but in any event within the same
calendar year as the Vesting Date or the Change in Control, the number of net
shares of the Kellogg Company common stock earned will be deposited into a
Merrill Lynch account. After the shares of Kellogg Company common stock are
deposited following the Vesting Date, Participants can contact Merrill Lynch at
1-866-866-4050 or 1-609-818-8669 (outside of the U.S., Canada or Puerto Rico),
or the Merrill Lynch Grand Rapids Office at 1-877-884-4371 or 1-616-774-4252
(outside the U.S., Canada or Puerto Rico) for customer service.





--------------------------------------------------------------------------------




10.
Dividends: If cash dividends are declared and paid on Kellogg Company common
stock prior to the date the Performance Share award is vested, an amount equal
to the cash dividends payable on the Kellogg Company common stock represented by
the Performance Share award will be converted as of the dividend payment date to
the equivalent number of whole shares of Kellogg Company common stock, including
fractional shares, and credited to a bookkeeping account maintained for the
participant’s benefit ("Dividend Equivalent Units").  Cash dividends declared
and paid on the Kellogg Company common stock represented by Dividend Equivalent
Units prior to the date the Dividend Equivalent Units are vested shall also be
credited to the participant’s account and converted to Kellogg Company common
stock in the same manner as dividends with respect to Performance Share awards. 
Upon the vesting of the Performance Shares, the amount of Dividend Equivalent
Units that vest will be adjusted in the same manner as the corresponding
Performance Shares and be paid in shares of Kellogg Company common stock
(rounded up to the nearest whole number of shares).  If the Performance Shares
partially vest as the result of the participant’s death, Disability or
Retirement, the Dividend Equivalent Units will vest in the same proportion that
the corresponding Performance Shares vest.  Dividend Equivalent Units
attributable to forfeited Performance Shares shall also be forfeited.

11.
Voting: Performance Shares are not entitled to any voting rights until after
they are vested and shares of Kellogg Company common stock are deposited in a
Merrill Lynch account for the Participant (net of taxes). As soon as
administratively possible after that occurs, the participant will be entitled to
voting rights on such shares of Kellogg Company common stock.

12.
Taxes: Prior to the delivery of any shares of Kellogg Company common stock in
settlement of Performance Shares, the Company shall have the power and right to
deduct or withhold or require the participant to remit to the Company an amount
sufficient to satisfy any federal, state, local, or foreign taxes of any kind
which the Company in its sole discretion deems necessary to be withheld or
remitted to comply with any applicable law, rule, or regulation. Participants
will be deemed to have elected to pay the withholding taxes owed by allowing the
Company to withhold shares on the Vesting Date (and delivering to the
participant the net shares of Kellogg Company common stock) having a Fair Market
Value equal to the amount sufficient to satisfy the Company’s statutory
withholding obligations. The participant is responsible for paying participant’s
taxes that result from the granting or vesting of the Performance Shares. Taxes
include, but are not limited to, Federal or national taxes, social insurance or
FICA taxes, state and local taxes, and any other tax, if applicable.

13.
Communication: Target awards will be communicated to participants during the
salary planning communication in late February or early March 2020. Participants
will receive confirmation of the actual number of Performance Shares earned
during the first quarter of the 2022 calendar year.

14.
Registration: Upon the depositing of the shares of the Company’s common stock in
the Merrill Lynch account, the shares of the Company’s common stock will be
registered in the participant’s name. Participants can change the registration
of the shares by calling Merrill Lynch.

15.
Disposition at Vesting: After the shares of Kellogg Company common stock are
deposited in the Merrill Lynch account in the participant’s name, the
participant can leave the shares with Merrill Lynch, ask Merrill Lynch to sell
the shares, have a certificate issued to the participant





--------------------------------------------------------------------------------




or have the shares electronically transferred to another broker. Certain fees
may apply to selling or transferring shares – contact Merrill Lynch for details.
16.
Benefits: Income from the Performance Shares will not be included in earnings
for the purposes of determining benefits, including pension, defined
contribution retirement,, disability, life insurance and other survivor
benefits.

17.
Insiders: After the Performance Shares vest and the net shares of Kellogg
Company common stock are deposited in the participant’s Merrill Lynch account,
any participant who is an insider cannot dispose of the shares of common stock
without prior approval of the Legal & Compliance Department.

18.
Recoupment: If at any time (including after the Vesting Date or after payment),
the Committee, including any person authorized pursuant to Section 3.2 of the
2017 Long-Term Incentive Plan (the “Plan”) (an “Authorized Officer”):

(a)
reasonably believes that a participant has engaged in “Detrimental Conduct” (as
defined below), then the Committee or an Authorized Officer may suspend the
participant’s right to participate in the Executive Performance Plan pending a
determination of whether the participant has engaged in Detrimental Conduct;

(b)
determines that a participant has engaged in “Detrimental Conduct” (as defined
below), then the grant of Performance Shares under the Plan and all rights
thereunder shall terminate immediately without notice effective the date on
which the participant engages in such Detrimental Conduct, unless terminated
sooner by operation of another term or condition of this document or the Plan;
and/or

(c)
determines the participant has engaged in “Detrimental Conduct” (as defined
below), then the participant may be required to repay to the Company, in cash
and upon demand, any payment of Performance Shares under the EPP made during and
after the year in which the Detrimental Conduct occurred.

The return of EPP payment under paragraph (c) is in addition to and separate
from any other relief available to the Company due to the participant’s
Detrimental Conduct.
“Detrimental Conduct” means conduct that is contrary or harmful to the interest
of the Company, including, but not limited to, (i) conduct relating to the
participant’s employment for which either criminal or civil penalties against
the participant may be sought, (ii) breaching the participant’s fiduciary duty
or deliberately disregarding any of the Company’s policies or code of conduct,
(iii) violating the Company’s insider trading policy or the commission of an act
or omission which causes the participant or the Company to be in violation of
federal or state securities laws, rules, regulations, and/or the rules of any
exchange or association of which the Company is a member, including statutory
disqualification, (iv) disclosing or misusing any confidential information or
material concerning the Company, (v) participating in a hostile takeover attempt
of the Company, (vi) engaging in an act of fraud or intentional misconduct
during the participant’s employment that causes the Company to restate all or a
portion of the Company’s financial statements, or (vii) conduct resulting in a
financial loss to the Company




--------------------------------------------------------------------------------




even though the Company is not required to or does not actually restate all or
any portion of its financial statements.
For a participant who is an executive officer for purposes of Section 16 of the
Exchange Act, any determination of whether the participant has engaged in an act
of fraud or intentional misconduct during the participant’s employment that
causes the Company to restate all or a portion of the Company’s financial
statements shall be made by the Committee and shall be subject to the review and
approval of the Board of Directors.
If a participant voluntarily leaves employment of the Company within one year of
the Vesting Date to work for a direct competitor of the Company, then the value
of the Performance Shares on the Vesting Date, less any tax withholding or tax
obligations, but without regard to any subsequent market price decrease or
increase (the “Net Performance Shares Proceeds”), shall be immediately due and
payable in cash by the participant, without notice, to the Company. For purposes
of this award (i) “a direct competitor of the Company” means any person, firm,
partnership, corporation or other business or entity that sells any of the
Products (as defined below) in the Geographic Area (as defined below) and any
retailer that sells a private label version of any of the Products in the
Geographic Area, including, without limitation, General Mills, Nestle, ConAgra,
Post, Mondelez, Malt-0-Meal, Quaker, Diamond Foods, Campbell’s, PepsiCo,
Hershey, Utz, Snyder’s-Lance, Cereal Partners Worldwide, Intersnack, Ulker; or
any affiliate or successor to any such company, (ii) “Products” means
ready-to-eat cereal products, hot cereal products, breakfast, protein or meal
replacement beverages, toaster pastries, wholesome snacks including, but not
limited to, cereal bars, granola bars, protein bars, crispy marshmallow treats,
frozen waffles, frozen pancakes, crackers, salty snacks including by not limited
to potato and tortilla chips, any other grain-based convenience foods, noodles,
meat substitutes, and plant-based products, or any other product which the
Company manufactures, distributes, sells or markets at the time the
participant’s active employment with the Company ends, and (iii) “Geographic
Area” means any territory, region or country where the Company sells any
Products at any time ending on the one year period following the Vesting Date.
If at any time the Company determines that a participant has breached the
non-solicitation, non-disparagement, confidentiality or non-compete provisions
of this EPP award, the participant will be obligated, to the maximum extent
permitted by law, to reimburse the Company for the Net Performance Share
Proceeds paid to the participant pursuant to this EPP award. By accepting this
EPP award, the participant also agrees and acknowledges that if the participant
breaches the non-solicitation, non-disparagement, confidentiality, or
non-compete provisions of this EPP award, because it would be impractical and
excessively difficult to determine the actual damages to the Company as a result
of such breach, any remedies at law (such as a right to monetary damages) would
be inadequate. The participant therefore agrees that, if the participant
breaches the non-solicitation, non-disparagement, confidentiality or non-compete
provisions of this EPP award, the Company shall have the right (in addition to,
and not in lieu of, any other right or remedy available to it) to a temporary
and permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without proof of actual damage. If this
EPP award has not vested on the date the Company determines the participant
breached the non-solicitation, confidentiality, or non-disparagement provisions
of this EPP award, this EPP award shall be forfeited by the participant and
cancelled by the Company.




--------------------------------------------------------------------------------




The rights contained in this section shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (i) any right that the Company may have
under any other Company recoupment policy or other agreement or arrangement with
a participant, or (ii) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).
19.
Offsets: Any amounts the Company owes the participant from time to time
(including amounts owed to the participant as wages or other compensation,
fringe benefits, or vacation pay, as well as, any other amounts owed to the
participant by the Company) may be offset, to the extent of the amounts the
participant owes the Company, provided that amounts owed to the participant
which constitute “non-qualified deferred compensation” under Code Section 409A
shall only be offset to the extent allowed under Code Section 409A. Whether or
not the Company elects to make any set-off for the full amount owed, calculated
as set forth above, the participant agrees to pay immediately the unpaid balance
to the Company. The participant may be released from obligations under this
section only if the Committee or an Authorized Officer determines in its sole
discretion that such action is in the best interests of the Company.

20.
Recordkeeping and Authorization: By entering into and accepting receipt of this
EPP award, the participant (i) authorizes the Company and any agent of the
Company administering the Plan or providing Plan recordkeeping services to
disclose to the Company such information and data as the Company shall request
in order to facilitate the grant of EPP awards and the administration of the
Plan; (ii) waives any data privacy rights you may have with respect to such
information; and (iii) authorizes the Company to store and transmit such
information in electronic form.

21.
Other Plan Provisions: The 2020-2022 EPP was adopted under the Plan and is
subject to all the provisions of the Plan, including those related to the
ability of the Board of Directors to amend the Plan, the EPP or any awards
thereunder. Nothing in this summary, the Overview, or the Plan shall confer upon
the participant any right of continued employment. Capitalized terms not defined
herein shall have the meaning given such term in the Plan.

22.
Administration: The Plan and this EPP award shall be administered and
interpreted by the Committee, as provided in the Plan. Any decision,
interpretation or other action made or taken in good faith by the Committee or
the Board, arising out of or in connection with the Plan shall be final, binding
and conclusive on the Company and all employees and their respective heirs,
executors, administrators, successors and assigns. Determinations by the
Committee or the Board, including without limitation determinations of employee
eligibility, the form, amount and timing of awards, the terms and provisions of
awards, and the agreements evidencing awards, need not be uniform and may be
made selectively among eligible employees who receive or are eligible to receive
awards under the Plan, whether or not such eligible employees are similarly
situated. The Committee or the Board may amend this EPP award to the extent
provided in the Plan or this EPP award.





--------------------------------------------------------------------------------




The Plan is hereby incorporated by reference. Capitalized terms not defined
herein shall have the meaning given such term in the Plan. In the event of any
conflict between the Plan and this EPP award, the provisions of the Plan shall
control and this EPP award shall be deemed modified accordingly.
23.
Severability: The provisions of this EPP award are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions, and any partially unenforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.

These terms and conditions are subject to the provisions of the Kellogg Company
2017 Long Term Incentive Plan document and any additional terms and conditions
as determined by the Committee.
Date: February 2020




